UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6287


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWARD MARTIN ANDREWS, a/k/a Edward Andrews,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:11-cr-00320-LMB-1)


Submitted: April 29, 2021                                         Decided: May 5, 2021


Before AGEE, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Martin Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Martin Andrews appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Andrews’

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review). Accordingly, we deny Andrews’ motion to appoint counsel and affirm for the

reasons stated by the district court. United States v. Andrews, No. 1:11-cr-00320-LMB-1

(E.D. Va. Feb. 11, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2